        Case 1:20-cv-00114-MV-LF Document 13 Filed 03/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

                             Before the Honorable Laura Fashing,
                                United States Magistrate Judge

                                      CLERK’S MINUTES

CASE TITLE:         Chavez v. The GEO                 DATE:           Thursday, March 26, 2020
                    Group, Inc.


CASE No:            1:20-cv-00114-MV-LF               COURTROOM
                                                      CLERK:              CCP

PROCEEDINGS                                           COURT IN
COMMENCED: 2:00 p.m.                                  RECESS:         2:15 p.m.



TYPE OF PROCEEDING: Rule 16 Initial Scheduling Conference


ATTORNEY(S) PRESENT                                   ATTORNEY(S) PRESENT
FOR PLAINTIFF(S):                                     FOR DEFENDANT(S):

Christopher Machin                                    Sarah O’Keefe




COURT’S RULING(S):

I.   This case is assigned to a COMPLEX track. The parties requested, and the Court
     approved, extended scheduling order deadlines due to the current Covid-19 outbreak. The
     Court will set pretrial deadlines in a separate order and will adopt the discovery parameters
     in the parties Joint Status Report and Provisional Discovery Plan modified as stated at the
     conference.

II. The Court will set a telephonic status conference on Thursday, June 25, 2020 at 2:30 p.m.

III. If the parties have discrete discovery disputes that can be resolved through a telephonic
     conference with Judge Fashing, they should contact chambers (505-348-2360). Judge
     Fashing’s guidelines for telephonic conferences can be found at
     https://www.nmd.uscourts.gov/content/honorable-laura-fashing (under “Procedures”).
     Both parties must agree to this process to resolve a discovery dispute prior to the parties
     contacting the Court.
